Mr. Presiding Justice Gary delivered the opinion of the Court. The.first complaint of the appellant is that the motion to-get this case off the “ Short Cause Calendar ” was denied; but while the record does show very strenuous efforts to get the cause off, it does not show that it was ever on such calendar. The suit is upon a check, given by appellant to Alex. W. Winter, and payment stopped by appellant. Winter indorsed it to appellee, but his title is conceded to be only the same as Winter’s. The consideration of the check was commissions supposed to have been earned by Winter. There was conflicting evidence as to whether the commissions were earned, upon which the finding of the judge, trying the case without a jury, is conclusive; also a question whether Winter was entitled to commissions'—he having no broker’s license, upon which the evidence was not sufficient to take the case out of the principle of O’Neil v. Sinclair, 54 Ill. App. 298; 153 Ill. 525. The judgment is affirmed.